Citation Nr: 0619843	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  96-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES
 
1.  Entitlement to service connection for a chronic pulmonary 
disorder.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a vision 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disorder 
manifested by stiffness of the right arm.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic skin disorder.

7.  Entitlement to an increased rating for a lumbar 
paravertebral myositis, chronic L5-S1 radiculopathy, 
currently evaluated as 20 percent disabling.

8.  Entitlement to an increased initial evaluation for 
radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, in the Southwest Asia Theater of Operations, and served 
in the National Guard from February 1980 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issues of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a chronic skin disorder,  entitlement 
to an increased rating for a lumbar paravertebral myositis, 
chronic L5-S1 radiculopathy, currently evaluated as 20 
percent disabling, and entitlement to an increased initial 
evaluation for radiculopathy of the left lower extremity, 
currently evaluated as 10 percent disabling, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current pulmonary disorder.  
The veteran has been previously denied service connection for 
sinusitis.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The veteran does not have a current diagnosis of any 
vision disability, other than refractive error.

4.  The veteran does not have a current diagnosis of 
tinnitus.

5.  The veteran does not have a current diagnosis pertaining 
to, or treatment for, stiffness of the right arm.


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

3.  A vision disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

5.  A disability manifested by stiffness of the right arm was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The veteran was provided with required notice by letters 
dated in December 2002 and June 2004.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims, 
including VA outpatient treatment records, service medical 
records, and reports of VA examinations has been obtained...  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  VA has complied with its 
duty to assist the veteran in the development of the facts 
pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

In light of the Board's denial of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(b).  With chronic diseases shown 
as such in service (or within the presumptive period under § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

Refractive errors of the eye are not diseases or injuries for 
the purpose of VA disability compensation.  38 C.F.R. § 
3.303(c) (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection is not warranted for a chronic pulmonary 
disorder.  While the evidence does show that the veteran has 
sinusitis (for which he has previously been denied service 
connection), the evidence of record does not show that the 
veteran currently has a pulmonary condition.  A June 1992 
general medical examination noted no pulmonary diagnosis 
other than sinusitis, and found the veteran's respiratory 
system to be clear.  The report of November 1994 X-rays noted 
normal lung fields bilaterally and normal pulmonary 
vascularity.  A December 1994 private medical note does 
indicate that the veteran was sent for evaluation due to 
persistent cough, and it was noted that the veteran had been 
exposed to smoke and petroleum fumes during active service.  
However, the examiner concluded that the veteran's cough was 
due to post nasal drip.  Thus the preponderance of the 
evidence of record does not indicate that the veteran 
currently has a pulmonary condition.

Service connection is not warranted for PTSD.  A June 1992 VA 
psychiatric examination noted the veteran to have anxiety 
features but no gross psychiatric disorder.  A November 1994 
statement from a VA doctor noted that the veteran had been 
seen for counseling recently for feelings of being depressed, 
tense, and insecure, with a predominant self depreciatory 
attitude.  Passivity, docility, and dependency were salient 
traits.  Feelings of insecurity were noted as well as a free 
floating anxiety.  However, PTSD was not diagnosed.  A 
February 1995 private psychiatric evaluation noted major 
depression, but no diagnosis of PTSD. 

While a separation document dated February 1996 indicated 
that the veteran was being medically discharged for PTSD 
associated with major depressive disorder, none of the 
veteran's actual medical records indicate that he has been 
diagnosed at any time with PTSD.  Incumbent on a granting of 
service connection for a disability is a finding that the 
veteran has the disability for which he is claiming service 
connection.  As the veteran has not been diagnosed with PTSD, 
the preponderance of the evidence of record is against a 
grant of service connection for this disability.

Service connection is not warranted for a vision disorder.  
The evidence shows no vision disorder other than a refractive 
error, which is precluded from service connection under 38 
C.F.R. § 3.303(c).  Several service examinations from the 
veteran's period in the National Guard, including those from 
September 1979, February 1983, May 1984, and March 1988, show 
the veteran to have a loss of vision, corrected with glasses.  
Similarly, the veteran's report of separation from service in 
March 1991 shows that the veteran wears glasses at all times.  
Neither the veteran's reserve service, or his period of 
active duty however, show any complaints of, or treatment 
for, any vision problem, other than refractive error.  The 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

Service connection is not warranted for tinnitus.  The 
veteran's service and post service medical records are 
completely negative for complaints of, or treatment for, 
tinnitus.  Incumbent on a grant of service connection for a 
disability is a finding that the veteran has the disability 
for which service connection is claimed.  With no finding 
that the veteran has, at any time, been diagnosed with 
tinnitus, the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Service connection is not warranted for a disorder manifested 
by stiffness of the right arm.  While the veteran has claimed 
this disability, possibly as a residual of shots he received 
when entering active duty,  the veteran's service and post 
service medical records are completely negative for 
complaints of, or treatment for, right arm stiffness.  
Incumbent on a grant of service connection for a disability 
is a finding that the veteran has the disability for which 
service connection is claimed.  With no finding that the 
veteran has, at any time, been diagnosed with or treated for 
right arm stiffness, the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.


ORDER

Entitlement to service connection for a chronic pulmonary 
disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a vision disability is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a disorder manifested 
by stiffness of the right arm is denied.
REMAND

As to the veteran's claim of entitlement to an increased 
initial evaluation for radiculopathy of the left lower 
extremity, currently evaluated as 10 percent disabling, the 
veteran was initially granted service connection for this 
disability in a June 2005 rating decision.  In a statement 
dated August 2005, and again in the veteran's 
representative's brief dated March 2006, the veteran 
expressed disagreement with the rating decision.  A thorough 
review of the record however does not show that the veteran 
has ever received a Statement of the Case as to this issue.

When the veteran has expressed disagreement in writing with 
an RO decision and the RO failed to issue a statement of the 
case, the Board must remand the issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

As to the veteran's claim of entitlement to an increased 
evaluation for lumbar paravertebral myositis, the veteran has 
stated that his service connected back condition has recently 
worsened.  The veteran was most recently given a VA 
examination for this disability in January 2003, nearly three 
and a half years ago.  Accordingly, the veteran should be 
given a VA orthopedic examination to asses the present level 
of severity of his lumbar paravertebral myositis.

As to the veteran's claim of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for a chronic skin 
disorder, the notice requirements of 38 U.S.C.A. § 5103(a) 
require the VA to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Kent v. Nicholson, No. 04-181, (CAVC, 
March 31, 2006).  Review of the record does not reveal that 
the veteran was provided with a notice letter of such 
specificity, and this notice must be provided to the 
adjudication of this issue.  Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006). 

Accordingly, the case is REMANDED for the following action:

1. As to the veteran's claim of 
entitlement to an increased initial 
evaluation for radiculopathy of the 
right lower extremity, the RO should 
furnish the veteran and his 
representative a statement of the case.  
The statement of the case should include 
all relevant law and regulations 
pertaining to that matter.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

2.  As to the veteran's service 
connected back disability, the veteran 
should be scheduled for a VA examination 
to determine the current severity of his 
service connected lumbar paravertebral 
myositis.  All indicated tests and 
studies should be undertaken, to include 
limitation of motion studies.  The 
examiner should be requested to 
determine whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable anklyosis.  Further, the 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  Finally, the examiner is asked to 
comment on the frequency of 
incapacitating episodes, if any, that 
the veteran experiences due to this 
disability.

3.  As to the veteran's claim of whether 
new and material evidence has been 
submitted sufficient to reopen a claim 
of entitlement to service connection for 
a chronic skin disorder, the veteran 
should be sent a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the veteran of the evidence and 
information necessary to reopen the 
claim; (2) notifies the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence of 
pertinent disability in service and 
competent evidence showing nexus link 
between skin disability and service) and 
(3) notifies the veteran of the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits (no 
showing of pertinent disability in 
service or competent evidence linking 
skin disability to service).  This 
notice is outlined by the Court in Kent 
supra. 

4. Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, 
and provided an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


